Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-50 are presented for examination.
Claims 1, 3, 4, 6, 7, 15, 19, 26, 27, 30-35, 37, 38, 40-44, and 46-49 are amended. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Final Rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2022 has been entered.

Response to Arguments
Regarding claim objections applicant’s arguments, see page 10 lines 2-5, filed June 10, 2022, with respect to claims 2,3,6,7,12 and 13 have been fully considered and are persuasive.  The claim objections of claims 2, 3, 6,7,12 and 13 have been withdrawn. 
Regarding 35 U.S.C. 112 (b) applicant’s arguments, see page 16 paragraph 2, filed June 10, 2022, with respect to claims 1-50 have been fully considered and are not persuasive.  The 35 U.S.C. 112 second paragraph rejection of claims 1-50 is maintained, please see below section 10. Per applicant amendment/arguments, “… wherein the configured time period is associated with a periodicity of the periodic signal…”, seems that there is a one to one relationship between the configured time period and a periodicity of the periodic signal. However, per instant specification, paragraphs 34, 155, “ … the configured time period { four symbols } is associated with a subset of a periodicity of the periodic signal { periodic signal includes a synchronization signal block }, see also paragraphs 58, 94, 125. 
Regarding 35 U.S.C.  102 and 103 applicant’s arguments, see page 17 – page 25, filed June 10, 2022, with respect to claims 1-10 and 12-50 have been fully considered and are not persuasive.   
Applicant’s arguments with respect to claims 1, 27, 30, 41 and 44 have been considered but are moot because the arguments do not apply to the reference being used in the current rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Hence a new ground of rejection is further presented in view of Barnes (US Prov.62743466, published as US Pub. No.:2020/0112381).

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Amended claim 1 recites, “receiving, from the base station, a periodic signal during a configured time period”, in line 6 and “… wherein the configured time period is associated with a periodicity of the periodic signal…”, in lines 8-9. It is unclear whether the signal is received during a configured time period, since the signal is a “periodic signal”. Is the signal not periodic after the time period? Clearly the repeater will continue to receive the “periodic signal”…since it is periodic. What is the “configured time period based on? What/who sets the “configured time period”. Who/what/how “the configured time period” is established/checked/measured?
Examiner Note: Per paragraph 34 of instant specification, “…the periodic signal includes a synchronization signal block and the configured time period includes four symbols of the synchronization signal block”. Also, per paragraph 0155, “the periodic signal includes a synchronization signal block and the configured time period includes four symbols of the synchronization signal block”. Seems that,  the wherein the configured time period { four symbols } is associated with a subset of a periodicity of the periodic signal { periodic signal includes a synchronization signal block }, see also paragraphs 58, 94, 125. 

Claims 27, 30, 37, 41 and 44 are also rejected for the same reason as set forth above for claim 1.

Claims 2-26, 28-29, 31-36, 38-40, 42-43 and 45-50 are also rejected since they are dependent on the respective independent claims 1, 27, 30, 37, 41 and 44, respectively as set forth above.

For purpose of examination, the examiner interprets the limitation as best understood.


Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-8, 12-13, 17, 19-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Barriac (US Pub. No.:2016/0081031), and further in view of Barnes (US Prov.62743466, published as US Pub. No.:2020/0112381).

As per claim 1, Barriac disclose A method for wireless communication at a wireless repeater (see para.0033,  "The power control component 126 may be configured to compare the measured energy level to a first threshold energy level, in which the first threshold energy level corresponds to a first state of the transmission channel. The power control component 126 may be configured to determine whether to transmit data in the transmission channel to ... another STA", thus the STA is identified as a wireless repeater, since it communicates with an AP and another STA, see also paragraph 0065, wherein the apparatus could be an AP or a STA, i.e. covers both aspects of a wireless repeater), comprising: 
	receiving a control interface triggering configuration from a network entity, wherein the control interface triggering configuration comprises power threshold information for powering of a control interface of the wireless repeater (see Fig.5,  para. 0066, the apparatus receive a message, the message  include at least one of a first threshold energy level, a second threshold energy level, or instructions for the apparatus to operate in a reduced power mode when a measured energy level is greater than a first threshold energy level); 
receiving, from the network entity, a periodic signal during a configured time period (see paragraph 0030, beacons transmitted periodically, a beacon signal is transmitted via a communication link such as the downlink 108, to other nodes (STAs) of the wireless communication system 100, which help the other nodes (STAs) to synchronize their timing {during a configured time period} with the AP 104, also transmission of a beacon may be divided into a number of groups or intervals , each interval considered as “a configured time period”, the beacon include a super frame duration); wherein the periodic signal is different from the control interface triggering configuration (see para. 0030, the beacons signal {a periodic signal} transmitted periodically, and para. 0066, the apparatus receive a message, the message include at least one of a first threshold energy level, a second threshold energy level, or instructions for the apparatus to operate in a reduced power mode when a measured energy level is greater than a first threshold energy level, clearly the beacon/periodic signal is different than the receive message, the control interface triggering configuration that includes at least one of a first threshold energy level, a second threshold energy level, see also Fig.3, para. 0046, the AP 310 is preconfigured with the first threshold energy level and receive the second threshold energy level in a beacon message from the AP 302, also, the AP 310 receive a second message 320 from the AP 302, the second message 320 from the AP 302  instruct the AP 310 to operate in a reduced power mode when the measured energy level is greater than the first threshold energy level); and wherein the configured time period is associated with a periodicity of the periodic signal (see paragraph 0030, transmission of a beacon is divided into a number of groups or intervals , each interval considered as “a configured time period”, the beacon include a super frame duration {the periodic signal});
measuring one or more energy levels associated with the received periodic signal across the configured time period based at least in part on the received control interface triggering configuration (see paragraphs 0067, 0068, at block 510, the apparatus may measure the energy level of the transmission channel. In one example, referring to FIG. 3, the AP 310 may measure the energy level of the transmission channel. The AP 310 may measure the energy level of the transmission channel by measuring the energy level of detected interference sources and/or Wi-Fi transmissions. In another example, the STA 314 may measure the energy level of the transmission channel. The STA 314 may measure the energy level of the transmission channel by measuring the energy level of the detected interference sources and/or Wi-Fi transmissions); and 
configuring the control interface based at least in part on the one or more measured energy levels and the control interface triggering configuration (see para. 0070, at block 525, the apparatus may determine whether to transmit data in the transmission channel based on the comparison performed in block 520. The determination may also be based on the comparison performed in block 515. In one aspect, when the measured energy level is less than or equal to the first threshold energy level, the apparatus may determine to transmit the data at an initial transmission power in the transmission channel. In another aspect, when the measured energy level is greater than the first threshold energy level, but less than the second threshold energy level, the apparatus may reduce the transmission power and transmit the data in the transmission channel at the reduced transmission power. The reduced transmission power may be a function of the difference between the measured energy level and the first threshold energy level).

Barriac however does not explicitly disclose wherein configuring the control interface comprises powering the control interface on or off for a first time duration based on the one or more measured energy levels.

Barnes however disclose wherein configuring a control interface comprises powering a control interface on or off for a first time duration based on one or more measured energy levels (see para. 0078, the uplink signal received at the repeater can be measured by the uplink received power at the repeater. A relatively strong downlink signal from the base station, wherein the relatively strong downlink signal from the base station can be measured by the downlink signal strength indicator, can be a downlink signal that exceeds a threshold. A relatively weak uplink signal from the UE, wherein the uplink signal from the UE can be measured by the uplink received power at the repeater, can be an uplink signal that is less than a threshold. When the uplink signal is less than a threshold, the repeater may not be needed. In this example, the repeater can be turned off when the repeater is not needed. When the repeater is not needed, the repeater gain level can be reduced by reducing the gain of one or more amplifiers in the uplink amplification path; increasing an attenuation in the uplink amplification path; or turning off one or more amplifiers in the uplink amplification path. When the uplink signal from the UE, which can be measured by the uplink received power at the repeater, is greater than a threshold, then the repeater may be needed. In this example, when the repeater is needed, the repeater is turned on, prov466, para. 0075).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a periodic signal comprises a synchronization signal block and the configured time period comprises four symbols of the synchronization signal block, as taught by Barnes, in the system of Barriac, so as to increase the quality of wireless communication between a wireless device and a wireless communication access point, such as a cell tower, see Barnes, see paragraphs 2-3, prov466 paragraph 2.

As per claim 2, the combination of Barriac and Barnes disclose the method of claim 1.

Barriac further disclose the method further comprising: comparing the one or more measured energy levels to the power threshold information, wherein the power threshold information comprises a power threshold for the one or more measured energy levels, a power profile for the configured time period, or both (see Fig.2, para. 0024, 0029-0033, 0040-0049, 0055-0070, the AP 104 may include one or more components for performing various functions, the AP 104 may include a power control component 124 to perform procedures related to controlling the transmission power of the AP 104. In this example, the power control component 124 may be configured to measure an energy level of a transmission channel used by the AP 104. The power control component 124 may be configured to compare the measured energy level to a first threshold energy level, in which the first threshold energy level corresponds to a first state of the transmission channel. The power control component 124 may be configured to determine whether to transmit data in the transmission channel to a STA (e.g., STA 114), or another AP, based on the comparison. In this example, when the measured energy level is greater than the first threshold energy level, the power control component 124 may be configured to reduce a transmission power of the AP 104 and transmit the data in the transmission channel at the reduced transmission power). 

As per claim 3, the combination of Barriac and Barnes disclose the method of claim 2.

Barriac further disclose the configuring the control interface comprising: powering the control interface for a first time duration based at least in part on the one or more measured energy levels exceeding the power threshold (see Fig.3, para. 0024, 0029-0033, 0040-0049, 0055-0070, when the AP 310 has data 322 to transmit to a STA 314, for example, the AP 310 may measure an energy level of a transmission channel on which the AP 310 wants to transmit. The energy level of the transmission channel may be measured by measuring the energy level of different interference sources and/or Wi-Fi transmissions. The measurement may also be based on an existing noise floor and/or ambient energy. In one aspect, the measurements may be performed periodically (e.g., every 9 microseconds). The AP 310 may compare the measured energy level of the transmission channel to a first threshold energy level (e.g., -62 dB) to determine if the transmission channel is busy. The first threshold energy level may correspond to a first state of the transmission channel (e.g., the transmission channel is not idle, but additional transmissions may be supported)). 

As per claim 4, the combination of Barriac and Barnes disclose the method of claim 3.

Barriac further disclose monitoring a control channel using the control interface for the first time duration based at least in part on powering on the control interface; receiving, from the network entity, control information prior to expiration of the first time duration based at least in part on the monitoring of the control channel, wherein the control information comprises one or more commands for the control interface; and configuring the control interface based at least in part on the one or more commands (see Fig.3, para. 0024, 0029-0033, 0040-0049, 0055-0070, the STA 314 may receive the first threshold energy level and/or the second threshold energy level in a third message 324 from an AP (e.g., the AP 310 within STA 314's BSS). For example, the STA 314 may be preconfigured with the first threshold energy level and may receive the second threshold energy level in a beacon message or a management frame from the AP 310). 

As per claim 5, the combination of Barriac and Barnes disclose the method of claim 3.

Barriac further disclose monitoring a control channel using the control interface for the first time duration based at least in part on powering on the control interface; and powering off the control interface upon expiration of the first time duration (see Fig.3, para. 0024, 0029-0033, 0040-0049, 0055-0070, powering off the control interface upon expiration of the first time duration, since the AP 310 will not transmit). 

As per claim 6, the combination of Barriac and Barnes disclose the method of claim 2.

Barriac further disclose the configuring the control interface comprising: powering the control interface for a first time duration based at least in part on the one or more measured energy levels matching the power profile (see Fig.3, para. 0024, 0029-0033, 0040-0049, 0055-0070, the first threshold energy level and the second threshold energy level may be preconfigured within the AP 310. In another configuration, the AP 310 may receive the first threshold energy level and/or the second threshold energy level in a first message 318 from another AP (e.g., the AP 302). For example, the AP 310 may be preconfigured with the first threshold energy level and may receive the second threshold energy level in a beacon message from the AP 302. In an aspect, the AP 310 may be preconfigured with the first threshold energy level and receive a first message 318 from the AP 302 with an updated first threshold energy level that may be higher or lower than the preconfigured first threshold energy level, several APs within OBSSs may receive updated threshold energy levels within a same period of time / powering the control interface for a first time duration). 

As per claim 7, the combination of Barriac and Barnes disclose the method of claim 6.

Barriac further disclose monitoring a control channel using the control interface for the first time duration based at least in part on powering on the control interface; receiving, from the base station, control information prior to expiration of the first time duration based at least in part on the monitoring of the control channel, wherein the control information comprises one or more commands for the control interface; and configuring the control interface based at least in part on the one or more commands (see Fig.3, para. 0024, 0029-0033, 0040-0049, 0055-0070, the STA 314 may receive the first threshold energy level and/or the second threshold energy level in a third message 324 from an AP (e.g., the AP 310 within STA 314's BSS). For example, the STA 314 may be preconfigured with the first threshold energy level and may receive the second threshold energy level in a beacon message or a management frame from the AP 310). 

As per claim 8, the combination of Barriac and Barnes disclose the method of claim 6.

Barriac further disclose monitoring a control channel using the control interface for the first time duration based at least in part on powering on the control interface; and powering off the control interface upon expiration of the first time duration (see Fig.3, para. 0024, 0029-0033, 0040-0049, 0055-0070, powering off the control interface upon expiration of the first time duration, since the AP 310 will not transmit). 

As per claim 12, the combination of Barriac and Barnes disclose the method of claim 2.

Barriac further disclose the configuring the control interface comprising: transitioning to a low power state based at least in part on the one or more measured energy levels being less than the power threshold or different than the power profile (see 0047, 0060-0061, the AP 310 may operate, initially, in normal mode in which the AP 310 refrains from transmitting the data 322 to the STA 314 when the measured energy level is greater than the first threshold energy level. Upon receiving the second message 320 from the AP 302, however, the AP 310 may determine to reduce the transmit power and transmit data to the STA 314 at the reduced transmission power. In one aspect, the second message 320 instructing the AP 310 to operate in a reduced power mode may be combined with the first message 318, such that the first message 318 both contains an updated first threshold energy level (and/or second threshold energy level) and instructs the AP 310 to operate in a reduced power mode). 

As per claim 13, the combination of Barriac and Barnes disclose the method of claim 2.

Barriac further disclose wherein the power threshold for the one or more measured energy levels comprises a constant power envelope for the configured time period and wherein the power profile for the configured time period comprises an energy-time-variation pattern across the configured time period (see para. 0046, the AP 310 may be preconfigured with the first threshold energy level and receive a first message 318 from the AP 302 with an updated first threshold energy level that may be higher or lower than the preconfigured first threshold energy level. Several APs within OBSSs may receive updated threshold energy levels within a same period of time). 

As per claim 17, the combination of Barriac and Barnes disclose the method of claim 1.

Barriac disclose performing an amplification operation on the received periodic signal; and transmitting the amplified periodic signal to a user equipment (UE) (see Fig.1, Fig.4, para. 0033, the power control component 126 is configured to determine whether to transmit data in the transmission channel to an AP (e.g., AP 104), or another STA {a user equipment (UE)}, based on the comparison, when the measured energy level is greater than the first threshold energy level, the power control component 126 may be configured to reduce a transmission power of the STA 114 and transmit the data in the transmission channel at the reduced transmission power. See also para. 0057-0062).

As per claim 19, Barriac disclose A method for wireless communications at a base station, comprising:
transmitting a control interface triggering configuration to a wireless repeater, wherein the control interface triggering configuration comprises power threshold information for powering of a control interface of the wireless repeater (see para. 0033, 0062, 0066, at block 505, the apparatus may receive a message. In aspect, the message may include at least one of a first threshold energy level, a second threshold energy level, or instructions for the apparatus to operate in a reduced power mode when a measured energy level is greater than a first threshold energy level. In one example, referring to FIG. 3, the AP 310 may receive a first message 318 from the AP 302, and the first message 318 may include a first threshold energy level and/or a second threshold energy level. The AP 310 may be preconfigured with the second threshold energy level, the AP 310 may receive a second message 320 from the AP 302, and the second message 320 may instruct the AP 310 to operate in a reduced power mode when the measured energy level is greater than the first threshold energy level); 
determining one or more transmission power levels for a periodic signal over a configured time period based at least in part on a configuration of the wireless repeater and the control interface triggering configuration (see para. 0070, at block 525, the apparatus may determine whether to transmit data in the transmission channel based on the comparison performed in block 520. The determination may also be based on the comparison performed in block 515. In one aspect, when the measured energy level is less than or equal to the first threshold energy level, the apparatus may determine to transmit the data at an initial transmission power in the transmission channel); and 
transmitting the periodic signal during the configured time period based at least in part on the one or more determined transmission power levels (see para. 0070, the AP 310 transmit data to the STA 314 at the initial transmission power, having measured the energy level of the transmission channel and compared the measured energy level with the first threshold energy level, the AP 310 may determine that the measured energy level is greater than the first threshold energy level, also the measured energy level is -60 dB and the first threshold energy level may be -62 dB. The AP 310 may determine to reduce transmission power by 2 dB and transmit data to the STA 314 at the reduced transmission power). 

Barriac however does not explicitly disclose wherein configuring the control interface comprises powering the control interface on or off for a first time duration based on the one or more measured energy levels.
Barnes however disclose wherein configuring a control interface comprises powering a control interface on or off for a first time duration based on one or more measured energy levels (see para. 0078, The uplink signal received at the repeater can be measured by the uplink received power at the repeater. A relatively strong downlink signal from the base station, wherein the relatively strong downlink signal from the base station can be measured by the downlink signal strength indicator, can be a downlink signal that exceeds a threshold. A relatively weak uplink signal from the UE, wherein the uplink signal from the UE can be measured by the uplink received power at the repeater, can be an uplink signal that is less than a threshold. When the uplink signal is less than a threshold, the repeater may not be needed. In this example, the repeater can be turned off when the repeater is not needed. When the repeater is not needed, the repeater gain level can be reduced by reducing the gain of one or more amplifiers in the uplink amplification path; increasing an attenuation in the uplink amplification path; or turning off one or more amplifiers in the uplink amplification path. When the uplink signal from the UE, which can be measured by the uplink received power at the repeater, is greater than a threshold, then the repeater may be needed. In this example, when the repeater is needed, the repeater is turned on).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a periodic signal comprises a synchronization signal block and the configured time period comprises four symbols of the synchronization signal block, as taught by Barnes, in the system of Barriac, so as to increase the quality of wireless communication between a wireless device and a wireless communication access point, such as a cell tower, see Barnes, see paragraphs 2-3.

As per claim 20, the combination of Barriac and Barnes disclose the method of claim 19.

Barriac further disclose determining whether to send new control information to the wireless repeater based at least in part on the configuration of the wireless repeater; and determining whether to trigger powering of the control interface of the wireless repeater based at least in part on the determination of whether to send the new control information to the wireless repeater (see Fig.2, Fig.3,  para. 0024, 0029-0033, 0040-0049, 0055-0070, the AP 104 may include one or more components for performing various functions, the AP 104 may include a power control component 124 to perform procedures related to controlling the transmission power of the AP 104. In this example, the power control component 124 may be configured to measure an energy level of a transmission channel used by the AP 104. The power control component 124 may be configured to compare the measured energy level to a first threshold energy level, in which the first threshold energy level corresponds to a first state of the transmission channel. The power control component 124 may be configured to determine whether to transmit data in the transmission channel to a STA (e.g., STA 114), or another AP, based on the comparison. In this example, when the measured energy level is greater than the first threshold energy level, the power control component 124 may be configured to reduce a transmission power of the AP 104 and transmit the data in the transmission channel at the reduced transmission power). 

As per claim 21, the combination of Barriac and Barnes disclose the method of claim 20.

Barriac further disclose wherein the one or more transmission power levels for the periodic signal over the configured time period are determined based at least in part on the determination of whether to trigger powering of the control interface of the wireless repeater and the power threshold information (see Fig.3, para. 0024, 0029-0033, 0040-0049, 0055-0070, when the AP 310 has data 322 to transmit to a STA 314, for example, the AP 310 may measure an energy level of a transmission channel on which the AP 310 wants to transmit. The energy level of the transmission channel may be measured by measuring the energy level of different interference sources and/or Wi-Fi transmissions. The measurement may also be based on an existing noise floor and/or ambient energy. In one aspect, the measurements may be performed periodically (e.g., every 9 microseconds). The AP 310 may compare the measured energy level of the transmission channel to a first threshold energy level (e.g., -62 dB) to determine if the transmission channel is busy. The first threshold energy level may correspond to a first state of the transmission channel (e.g., the transmission channel is not idle, but additional transmissions may be supported). 

As per claim 22, the combination of Barriac and Barnes disclose the method of claim 19.

Barriac further disclose determining new control information for the wireless repeater; determining to trigger powering of the control interface of the wireless repeater based at least in part on the new control information, wherein at least one of the one or more transmission power levels are determined based at least in part on the determination to trigger powering of the control interface of the wireless repeater; and boosting the at least one of the one or more transmission power levels for the periodic signal (see Fig.3, para. 0024, 0029-0033, 0040-0049, 0055-0070, the STA 314 receive the first threshold energy level and/or the second threshold energy level in a third message 324 from an AP (e.g., the AP 310 within STA 314's BSS). For example, the STA 314 may be preconfigured with the first threshold energy level and may receive the second threshold energy level in a beacon message or a management frame from the AP 310). 

As per claim 23, the combination of Barriac and Barnes disclose the method of claim 22.

Barriac further disclose the boosting the at least one of the one or more transmission power levels comprising: boosting the at least one of the one or more transmission power levels by a difference compared to a remainder of the one or more transmission power levels, wherein the power threshold information comprises the difference (see Fig.3, para. 0024, 0029-0033, 0040-0049, 0055-0070, the AP 310 may operate, initially, in normal mode in which the AP 310 refrains from transmitting the data 322 to the STA 314 when the measured energy level is greater than the first threshold energy level. Upon receiving the second message 320 from the AP 302, however, the AP 310 may determine to reduce the transmit power and transmit data to the STA 314 at the reduced transmission power. In one aspect, the second message 320 instructing the AP 310 to operate in a reduced power mode may be combined with the first message 318, such that the first message 318 both contains an updated first threshold energy level (and/or second threshold energy level) and instructs the AP 310 to operate in a reduced power mode). 

As per claim 24, the combination of Barriac and Barnes disclose the method of claim 22.

Barriac further disclose wherein the boosting is based at least in part on the power threshold information (see Fig.3, para. 0024, 0029-0033, 0040-0049, 0055-0070, the AP 310 may be preconfigured with the first threshold energy level and receive a first message 318 from the AP 302 with an updated first threshold energy level that may be higher or lower than the preconfigured first threshold energy level. Several APs within OBSSs may receive updated threshold energy levels within a same period of time). 

As per claim 25, the combination of Barriac and Barnes disclose the method of claim 24.

Barriac further disclose wherein the power threshold information comprises a power threshold for the one or more transmission power levels, a power profile for the configured time period, or both (see Fig.2, para. 0024, 0029-0033, 0040-0049, 0055-0070, the AP 104 may include one or more components for performing various functions, the AP 104 may include a power control component 124 to perform procedures related to controlling the transmission power of the AP 104. In this example, the power control component 124 may be configured to measure an energy level of a transmission channel used by the AP 104), wherein the power threshold for the one or more transmission power levels comprises a constant power envelope for the configured time period, and wherein the power profile for the configured time period comprises an energy-time-variation pattern across the configured time period (see para. 0046, the AP 310 may be preconfigured with the first threshold energy level and receive a first message 318 from the AP 302 with an updated first threshold energy level that may be higher or lower than the preconfigured first threshold energy level. Several APs within OBSSs may receive updated threshold energy levels within a same period of time). 

As per claim 26, the combination of Barriac and Barnes disclose the method of claim 22.

Barriac further disclose transmitting the new control information to the wireless repeater prior to expiration of a first time duration, wherein the control interface triggering configuration indicates the first time duration (see Fig.3, para. 0024, 0029-0033, 0040-0049, 0055-0070, the STA 314 may receive the first threshold energy level and/or the second threshold energy level in a third message 324 from an AP (e.g., the AP 310 within STA 314's BSS). For example, the STA 314 may be preconfigured with the first threshold energy level and may receive the second threshold energy level in a beacon message or a management frame from the AP 310). 

As per claim 27, claim 27 is rejected the same way as claim 1.

As per claim 28, claim 28 is rejected the same way as claim 2.

As per claim 30, claim 30 is rejected the same way as claim 1. Barriac also disclose An apparatus for wireless communication (see para. 0033, para. 0065, wherein the apparatus could be an AP or a STA, i.e. covers both aspects of a wireless repeater, see Fig.1, UE 114), comprising: a processor (see Fig.1, Fig.4, processor unit 404); and memory coupled to the processor (see Fig.4, memory 406), the processor and memory configured to: a base station (see Fig.1, base station 104). 

As per claim 31, claim 31 is rejected the same way as claim 2.
As per claim 32, claim 32 is rejected the same way as claim 3.
As per claim 33, claim 33 is rejected the same way as claim 4.
As per claim 34, claim 34 is rejected the same way as claim 6.
As per claim 35, claim 35 is rejected the same way as claim 7.
As per claim 36, claim 36 is rejected the same way as claim 13.

As per claim 37, claim 37 is rejected the same way as claim 1 and claim 30.
As per claim 38, claim 38 is rejected the same way as claim 20.
As per claim 39, claim 39 is rejected the same way as claim 21.
As per claim 40, claim 40 is rejected the same way as claim 22.

As per claim 41, claim 41 is rejected the same way as claim 1 and claim 30.
As per claim 42, claim 42 is rejected the same way as claim 2.
As per claim 43, claim 43 is rejected the same way as claim 14.

As per claim 44, claim 44 is rejected the same way as claim 1.
As per claim 45, claim 45 is rejected the same way as claim 2.
As per claim 46, claim 46 is rejected the same way as claim 3.
As per claim 47, claim 47 is rejected the same way as claim 4.

As per claim 48, claim 49 is rejected the same way as claim 6.
As per claim 49, claim 48 is rejected the same way as claim 4.
As per claim 50, claim 50 is rejected the same way as claim 13.


Claims 9-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Barriac (US Pub. No.:2016/0081031), in view of Barnes (US Pub. No.:2020/0112381), and further in view of 3GPP006 (HUAWEI: "Text proposal for Relay TR, section 8.4", 3GPP DRAFT; R4-103006, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX).

As per claim 9, the combination of Barriac and Barnes disclose the method of claim 6.

The combination of Barriac and Barnes however does not explicitly disclose determining a ratio between a first measured energy level of the one or more measured energy levels and a second measured energy level of the one or more measured energy levels, wherein the first measured energy level comprises a first average power level of a first set of symbols of the periodic signal and the second measured energy level comprises a second average power level of a second set of symbols of the periodic signal; and determining the one or more measured energy levels match the power profile based at least in part on the ratio. 

3GPP006 however disclose determining a ratio between a first measured energy level of the one or more measured energy levels and a second measured energy level of the one or more measured energy levels, wherein the first measured energy level comprises a first average power level of a first set of symbols of the periodic signal and the second measured energy level comprises a second average power level of a second set of symbols of the periodic signal; and determining the one or more measured energy levels match the power profile based at least in part on the ratio (see section 8.4.x.1, 8.4.x.2.1, Ratio of RPDCCH RE energy    " to average RS RE energy , 0 dB; when single antenna port is used for cell-specific reference signal transmission by the serving cell and -3 dB; when two or four antenna ports are used for cell-specific reference signal! transmission by the serving cell). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of determining a ratio between a first measured energy level of the one or more measured energy levels and a second measured energy level of the one or more measured energy levels, wherein the first measured energy level comprises a first average power level of a first set of symbols of the periodic signal and the second measured energy level comprises a second average power level of a second set of symbols of the periodic signal; and determining the one or more measured energy levels match the power profile based at least in part on the ratio, as taught by 3GPP0006, in the system of Barriac and Barnes, so that a Relay shall monitor the downlink backhaul link quality based on the cell-specific reference signal of DeNB in order to detect the downlink backhaul radio link quality of the DeNB, see 3GPP0006, see section 8.4.x.1.

As per claim 10, the combination of Barriac , Barnes and 3GPP006 disclose  the method of claim 9.

3GPP006 further disclose the comparing the one or more measured energy levels to the power threshold information comprising: comparing the ratio to the power profile (see section 8.4.x.1, 8.4.x.2.1, When the downlink backhaul radio link quality estimated over the last 100 ms period becomes better than the threshold Q;,,, Layer 1 of the UE shall send an in-sync indication to the higher layers wil11in 100 ms Q;n evaluation period. A L3 filter shall be applied to the in-sync indications as specified in 36.331). 

As per claim 18, the combination of Barriac and Barnes disclose the method of claim 1.

The combination of Barriac and Barnes however does not explicitly disclose wherein the periodic signal comprises a synchronization signal block and the configured time period comprises four symbols of the synchronization signal block. 

3GPP006 however disclose wherein a periodic signal comprises a synchronization signal block and the configured time period comprises four symbols of the synchronization signal block (see section 8.4.x.1, 8.4.x.2.1, When the downlink backhaul radio link quality estimated over the last 200 ms period becomes worse than the threshold Q0u1, Layer 1 of the UE shall send an out-of-sync indication to the higher layers within [200] ms Qout evaluation period. A Layer 3 filter shall be applied to the out-of-sync indications and 
When the downlink backhaul radio link quality estimated over the last 100 ms period becomes better than the threshold Q;,,, Layer 1 of the UE shall send an in-sync indication to the higher layers wil11in 100 ms Q;n evaluation period. A L3 filter shall be applied to the in-sync indications, also time period comprises four symbols of the synchronization signal block, number of control OFDM symbols is 4). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a periodic signal comprises a synchronization signal block and the configured time period comprises four symbols of the synchronization signal block, as taught by 3GPP0006, in the system of Barriac and Barnes, so that a Relay shall monitor the downlink backhaul link quality based on the cell-specific reference signal of DeNB in order to detect the downlink backhaul radio link quality of the DeNB, see 3GPP0006, see section 8.4.x.1.

Claims 14-16 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Barriac (US Pub. No.:2016/0081031), in view of Barnes (US Pub. No.:2020/0112381) and further in view of Morioka (US Pub. No.: 2018/0054781).

As per claim 14, the combination of Barriac and Barnes disclose the method of claim 1.

The combination of Barriac and Barnes however does not explicitly disclose the measuring the one or more energy levels associated with the received periodic signal across the configured time period comprising: measuring a first average energy level of the received periodic signal across a first symbol of the configured time period; and measuring a second average energy level of the received periodic signal across one or more remaining symbols of the configured time period. 

Morioka however disclose measuring the one or more energy levels associated with the received periodic signal across the configured time period comprising: measuring a first average energy level of the received periodic signal across a first symbol of the configured time period; and measuring a second average energy level of the received periodic signal across one or more remaining symbols of the configured time period (see para. 0014-0022, 0046, 0056-0065, 0096-0134, in case of the information processing device 100 constituting a slave station, the control unit 160 is capable of acquiring predicted reception power of a desired packet transmitted from a master station connected to the information processing device 100 on the basis of a reference signal (such as beacon) transmitted from the master station. For example, reception power of a beacon (latest beacon) received immediately before (or value calculated on the basis of beacon) may be designated as predicted reception power. In addition, for example, average reception power of beacons in a certain period (or value calculated on the basis of average) may be designated as predicted reception power of a desired packet. In this case, an average maybe calculated with lowered degrees of importance of old beacons, and raised degrees of importance of new beacons). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of measuring the one or more energy levels associated with the received periodic signal across the configured time period comprising: measuring a first average energy level of the received periodic signal across a first symbol of the configured time period; and measuring a second average energy level of the received periodic signal across one or more remaining symbols of the configured time period, as taught by Morioka, in the system of Barriac and Barnes, so as to improve use efficiency of radio resources by increasing reception opportunities, see Morioka, paragraphs 13-22.

As per claim 15, the combination of Barriac, Barnes and Morioka disclose  the method of claim 14.

Morioka further disclose the configuring the control interface comprising: powering the control interface for a first time duration or transitioning to a low power state based at least in part on a difference between the first average energy level and the second average energy level (see para. 0014-0022, 0046, 0056-0065, 0096-0134, the control unit may determine the threshold by using a reference signal that has lowest reception power, or a reference signal that has highest reception power in case of presence of a plurality of the first devices. This configuration produces an effect of determining the threshold by using a reference signal that has lowest reception power, or a reference signal that has highest reception power in case of presence of a plurality of the first devices). 

As per claim 16, the combination of Barriac, Barnes and Morioka disclose  the method of claim 15.

Morioka further disclose wherein the power threshold information comprises the difference (see para. 0014-0022, 0046, 0056-0065, 0096-0134, in case of the information processing device 100 constituting a master station, for example, the control unit 160 is capable of calculating predicted reception power of a desired packet received from one of a plurality of slave stations connected to the own-device on the basis of a reference signal transmitted from the corresponding slave station. In this case, for example, the reference signal may be a certain data signal transmitted from each of the slave stations. For example, average reception power of reference signals of the respective slave stations (latest reference signals) received immediately before for each slave station (or value calculated on the basis of average) may be designated as predicted reception power of a desired packet. Alternatively, for example, average reception power of reference signals of the respective slave stations received in a certain period for each slave station (or value calculated on the basis of average) may be designated as predicted reception power of a desired). 

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Marupaduga US Patent No.:10,084,527) – see Fig.2, col.4 lines 7-33, “FIG. 2 illustrates the operation of wireless communication system 100 to restrict resource block usage in wireless repeaters 121-122. Wireless access point 110 transfers user data for UEs 101-105 (201). For example, wireless access point transmits user data over the downlink channel between UEs 101-103 and wireless access point 110. Additionally, wireless access point 110 may transmit user data over a downlink channel between wireless access point 110 and wireless repeaters 121-122. Wireless repeaters 121-122 in turn transmit the user data to UEs 104-105, respectively. Wireless access point 110 determines an average uplink transmission power for UE 101-105 (202). In some examples, wireless access point 110 may monitor the uplink transmission power for UEs 101-105 over a period of time and calculate an average.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469